DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 11/7/22 have been received. Claim 1 has been amended.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s)  1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echizen (JP2016024989A) with citations from machine translation provided with this Office Action.
Regarding claim 1, Echizen discloses  an electrode lead wire member (outside lead tabs 7, abstract, Figs. 1 & 2, positive electrode lead tab 14, Fig. 4, [0048]) comprising: a derivation portion consisting of metal and extending in one direction([0048], see Fig. A as annotated Fig. 1);

    PNG
    media_image1.png
    195
    318
    media_image1.png
    Greyscale
Fig. A
a surface-treated layer formed, at said derivation portion, on a surface of said derivation portion(chemically treated layer 13, Fig. 4, [0050]-[0051]); and a sealing film provided in contact with said surface-treated layer(stress relaxation layer 6, Figs. 2-4, [0052]), wherein said sealing film has an adhesive resin layer in contact with said surface-treated layer([0052]), said adhesive resin layer consists essentially of  modified polyolefin having a carbodiimide group([0055]-[0061]), a carboxy group, a carbonyl group, or a phosphoric acid is exposed on a surface of said surface-treated layer(chromate treatment [0051], [0091]), and said modified polyolefin having a carbodiimide group is obtained by reacting polyolefin having a group reactive with a carbodiimide group and a carbodiimide group-containing compound in the presence of unmodified polyolefin([0055]-[0061]).
Regarding claim 2, Echizen discloses all of the claim limitations as set forth above. Echizen further discloses said sealing film only includes said adhesive resin layer(stress relaxation layer 6, Figs. 2-4, [0052]).
Regarding claim 3, Echizen discloses all of the claim limitations as set forth above. Echizen further discloses  in said sealing film, said adhesive resin layer(stress relaxation layer 6, Fig. 2), a substrate layer(tab film 5, Fig. 2), and a second adhesive resin layer are laminated in that order([0078]).
Regarding claim 4, Echizen discloses all of the claim limitations as set forth above. Echizen further discloses  a resin constituting said substrate layer is one or more selected from the group consisting of polypropylene, and polyethylene([0075]).
Regarding claim 5, Echizen discloses all of the claim limitations as set forth above. Echizen further discloses comprising one pair of sealing films holding said derivation portion, wherein in said one pair of sealing films, adhesive resin layers face and come in contact with each other, and simultaneously come in contact with a whole circumference in a circumferential direction of said derivation portion to cover said derivation portion(Figs. 1-3).
Regarding claim 6, Echizen discloses all of the claim limitations as set forth above. Echizen further discloses  a battery comprising the electrode lead wire member with the sealing film according to claim 1 (lithium secondary battery 1, Fig. 1, [0020]).
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724